
	
		I
		112th CONGRESS
		1st Session
		H. R. 3420
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2011
			Mr. Schock (for
			 himself and Mr. Polis) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to facilitate
		  program-related investments by private foundations.
	
	
		1.Short title; Table of
			 Contents
			(a)Short
			 titleThis Act may be cited
			 as the Philanthropic Facilitation
			 Act.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; Table of Contents.
					Sec. 2. Facilitation of program-related
				investments.
					Sec. 3. Declaratory judgment remedy.
					Sec. 4. Information returns.
					Sec. 5. Publicity of information.
					Sec. 6. Conforming amendments.
					Sec. 7. Regulations.
					Sec. 8. Effective date.
				
			2.Facilitation of
			 program-related investmentsSubsection (c) of section 4944 of the
			 Internal Revenue Code of 1986 is amended to read as follows:
			
				(c)Program related
				investments
					(1)Treatment of
				program related investmentsFor purposes of this subchapter,
				program-related investments—
						(A)are not
				investments which jeopardize the carrying out of one or more purposes described
				in section 170(c)(2)(B),
						(B)are not business
				holdings under section 4943, and
						(C)may be qualifying
				distributions under section 4942.
						(2)Program-related
				investments defined
						(A)In
				generalFor purposes of this subchapter and chapter 61, an
				investment made by a private foundation constitutes a program-related
				investment if—
							(i)the primary
				purpose of the investment is to accomplish one or more of the purposes
				described in section 170(c)(2)(B),
							(ii)no significant
				purpose of the investment is the production of income or the appreciation of
				property, and
							(iii)no purpose of
				the investment is to accomplish one or more of the purposes described in
				section 170(c)(2)(D).
							(B)Special
				rulesFor purposes of subparagraph (A)—
							(i)determinations of
				whether an investment qualifies as a program-related investment shall be based
				on consideration of all relevant facts and circumstances, and
							(ii)the fact that the entity produces
				significant income or capital appreciation shall not, in the absence of other
				factors, be conclusive evidence of a significant purpose involving the
				production of income or the appreciation of property.
							(3)Safe harbor
				determinationsThe Secretary shall establish a procedure which
				shall be substantially similar to the processes for recognition of exemption
				under section 501(a) or 4945(g) and under which an entity seeking to receive
				program-related investments may petition the Secretary for a determination
				that, based on consideration of all relevant facts and circumstances,
				investments by private foundations in such entity will be program-related
				investments meeting the requirements of paragraph (2). Under this procedure,
				the Secretary shall rule on all requests within 120 days of submission.
					(4)Effect of
				determinationOnce a determination has been made that investments
				in an entity qualify as program-related investments, organizations making such
				investments shall be entitled to rely on the determination, unless and until
				the Secretary publishes notice of revocation of the determination.
					(5)Voluntary nature
				of processEntities seeking program-related investments are not
				required to seek a determination under paragraph (3), and the absence of such a
				determination shall not affect the ability of a private foundation to make a
				program-related investment based on its own determination that the investment
				qualifies as a program-related investment.
					(6)Organizations
				treated as private foundationsFor purposes of this subsection
				and section 6104A, all references to private foundations include organizations
				that are treated as private foundations under any of the provisions of sections
				4940 through 4948, inclusive, whether created under state law or the law of any
				federally-recognized
				tribe.
					.
		3.Declaratory
			 judgment remedyParagraph (1)
			 of section 7428(a) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of subparagraph (C) and by adding after
			 subparagraph (D) the following new subparagraph:
			
				(E)with respect to
				whether investments in an entity are program-related investments (as described
				in section 4944(c)(2)),
				or
				.
		4.Information
			 returnsPart III of subchapter
			 A of chapter 61 of the Internal Revenue Code of 1986 is amended by inserting
			 after section 6033 the following new section:
			
				6033A.Information
				reporting by for-profit organizations receiving program-related
				investments
					(a)Organizations
				required To fileIf investments in an entity have been determined
				to be program-related investments through a determination of the Internal
				Revenue Service pursuant to section 4944(c)(3) or by a determination of a court
				pursuant to section 7428(a), the entity shall, in addition to any other
				applicable filing obligations, file an annual return providing the information
				specified in subsection (b) for any taxable year in which it receives or
				retains one or more program-related investments (as defined in section
				4944(c)(2)).
					(b)Required
				reportingThe return described in subsection (a) shall provide,
				in such manner and at such time as the Secretary may by forms or regulations
				prescribe, the following information—
						(1)the organization’s
				gross income for the year,
						(2)its expenses
				attributable to such income incurred within the year,
						(3)its disbursements
				within the year for one or more purposes described in section 170(c)(2)(B),
				together with a narrative statement describing the results obtained from the
				use of those assets for such one or more purposes described in section
				170(c)(2)(B),
						(4)a balance sheet
				showing its assets, liabilities, and net worth as of the beginning and end of
				such year,
						(5)the names and
				addresses of all private foundations holding program-related investments in the
				organization,
						(6)a statement of the
				portion of its liabilities and net worth that represent capitalization obtained
				by means of program-related investments as of the beginning and end of such
				year,
						(7)a statement of any
				interest, dividends, or other distributions paid with respect to any
				program-related investments during the year, and
						(8)such other information as may be necessary
				for the return described in subsection (a) to satisfy the annual financial
				reporting required by the expenditure responsibility rules pursuant to the
				regulations under section 4945 or as the Secretary may by forms or regulations
				prescribe.
						.
		5.Publicity of
			 informationSubchapter B of
			 chapter 61 of the Internal Revenue Code of 1986 is amended by inserting after
			 section 6104 the following new section:
			
				6104A.Publicity of
				information regarding organizations receiving program-related
				investments
					(a)Inspection of
				petitions for determination of program-Related investment
				statusIf an entity seeks a determination pursuant to section
				4944(c)(3) that investments by private foundations in such organization will be
				program-related investments, the petition seeking such a determination,
				together with any documents submitted in support of such petition and any
				determination or other document issued by the Internal Revenue Service with
				respect to such petition, shall be open to public inspection at the national
				office of the Internal Revenue Service.
					(b)Inspection of
				annual information returnsThe information required to be
				furnished by section 6033A, together with the names and addresses of such
				entity, shall be made available to the public at such times and in such places
				as the Secretary may prescribe.
					(c)Public
				inspection of petitions and annual information returnsAny entity
				that receives a determination from the Internal Revenue Service that private
				foundation investments shall be program-related investments pursuant to section
				4944(c)(3) shall make copies available at the organization’s principal office,
				during regular business hours, of the petition for such determination (together
				with supporting materials provided with the petition and documents issued by
				the Internal Revenue Service with respect to such petition), as well as the
				annual returns required by section 6033A filed by such organization. Upon
				request of an individual made at such principal office, copies of such petition
				materials and annual reports shall be provided to such individual without
				charge other than a reasonable fee for any reproduction and mailing costs. The
				inspection and duplication rights granted in this subsection shall apply to an
				annual return only during the three-year period beginning on the last day
				prescribed for filing such return (determined with regard to any extension of
				time for filing).
					(d)Limitation on
				providing copiesParagraph (c) shall not apply to any request if,
				in accordance with regulations promulgated by the Secretary, the entity has
				made the requested documents widely available, or the Secretary determines,
				upon application by an entity, that such request is part of a harassment
				campaign and that compliance with such request is not in the public
				interest.
					.
		6.Conforming
			 amendments
			(a)Conforming
			 change to section
			 501(n)Paragraph (4)(A) of
			 section 501(n) of the Internal Revenue Code of 1986 is amended by inserting
			 paragraph (2) of before section 4944(c).
			(b)Conforming
			 change to section
			 514(b)Paragraph (1) of section
			 514(b) of the Internal Revenue Code of 1986 is amended by redesignating
			 subparagraphs (D) and (E) as subparagraphs (E) and (F) and by inserting after
			 subparagraph (C) the following new subparagraph:
				
					(D)any property owned
				or treated as owned by a private foundation by virtue of its having made an
				investment in an entity that has received a determination from the Internal
				Revenue Service pursuant to section 4944(c)(3), or by a court pursuant to
				section 7428(a), that such investments in such entity qualify as
				program-related
				investments;
					.
			(c)Conforming
			 change to section
			 4943(d)Paragraph (3) of section
			 4943(d) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of subparagraph (A), by redesignating subparagraph
			 (B) as subparagraph (C) and by inserting after subparagraph (A) the following
			 new subparagraph:
				
					(B)any
				program-related investment, as defined in section 4944(c)(2),
				or
					.
			7.RegulationsThe Secretary of the Treasury shall, not
			 later than 1 year after the date of the enactment of this Act, amend any
			 applicable regulations as may be necessary or appropriate to implement any
			 amendments contained in this Act or to carry out the purposes of this Act,
			 including providing additional examples of qualifying program-related
			 investments.
		8.Effective
			 dateThe amendments made by
			 this Act shall apply to investments made after the date of the enactment of
			 this Act in taxable years ending after such date.
		
